Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-11, and 13-28 are pending
Claims 6, and 21-27 are withdrawn
Claims 1-5, 7-11, 13-20, and 28 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 12/20/2021 is acknowledged.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-11, 13-20, and 28, drawn to a method of site-specific integration.
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Applicant elects phosphorothioate modifications and 2’-O methyl modifications as the type of modifications.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic claim. 
Applicant elects a crRNA type of guide RNA.
Rejoinder
The species election requirement between types of guide RNA, as set forth in the Office action mailed on August 27, 2014, has been reconsidered in view of Applicant’s specification, which describes the chimeric guide RNA as have sequences of both crRNA and tracrRNA (p. 6, 2nd para.). The species election for type of guide RNA is hereby withdrawn. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/20/2020, 10/04/2021, and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 

Claim Objections
Claim 18 is objected to because of the following informalities: instant claim recites “at least one guide RNA”, while “at least one engineered guide RNA” is more consistent with the phrasing in Claim 1.
Claims 22-25 are dependent on claim 1, while in light of Applicant’s remarks and the specification, they are dependent on Claim 21. Appropriate correction is required.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 10, 14-16, 19 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regard to claims 3-7, instant claims recite the limitation "one or more nucleic acid modifications" in regard to Claim 1.  There is insufficient antecedent basis for this 
In regard to claims 10 and 28, instant claims recite the limitation "the strand opposite to the modified strand” in regard to Claims 9 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claim because Claims 9 and 11 are silent to a modified strand, thereby rendering instant claims indefinite as to strand they refer to. 
In regard to claims 14-16, instant claims recite the limitation "the guide RNA" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is drawn to “at least one engineered guide RNA”, thereby rendering instant claims indefinite as to which guide RNA they refer to. 
In regard to claim 19, instant claim recites the limitation "an RNA-guided endonuclease" in regard to Claim 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 is drawn to “an RNA-guided endonuclease”, thereby rendering instant claim indefinite as to which RNA-guided endonuclease the claim refers to. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-8, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beetham et al., (US2017/0051296, filed 4/14/2016).

In regard to claim 1, Beetham demonstrates a method for site specific integration of a donor DNA (alias GRON) into a target site comprising introducing into a plant cell (see Example 6, 9, and 19):
A plasmid encoding a CRISPR Cas9 endonuclease and a guide RNA [0499-0500, 0519-0520], and
A donor DNA comprising at least two nucleic acid modifications.
Where the guide RNA hybridized to the target site (i.e, the BFP reporter gene) and the donor DNA is inserted into the target site so as to convert the blue fluorescent protein gene to green fluorescent protein (GFP). 
Specifically in regard to the donor DNA modifications, Beethman teaches two types of donor DNA modifications. The first are termed “3PS” (Examples 6-8, see Tables 5-8) and correspond to phosphorothioate internucleoside backbone modifications between the first 3 bases of the 5’ end and last 3 bases of the 3’ end of the donor DNA ([0095], see table legend p. 49-50 of Example 19). The second is a 2’-O-methyl modification, wherein the donor DNA has 2’-O-methyl modification on the first 
In regard to claims 2-5, and 7-8, as stated supra, Beethman teaches modified donor DNAs comprising either 3 phosphorothioate backbone modifications at the 5’ and 3’ termini, or 9 2’-O-methyl modifications at the 5’ terminus.
In regard to claim 13, Beethman teaches the donor DNA has homology arms that allow homologous recombination with the BFP gene (see Fig. 6).
In regard to claims 14-16, Beethman teaches a chimeric guide RNA comprising a crRNA and tracrRNA (see Fig. 10).
In regard to claims 17-19, as stated supra, Beethman teaches the Cas9 and guide RNA are introduced to the cell. 
Accordingly, Beetham anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beetham et al., (US2017/0051296, filed 4/14/2016).

As stated supra, Beetham teaches a method for site specific integration of a donor DNA comprising at least two nucleic acid modifications into a target site of a cell by a CRISPR Cas9 endonuclease and a guide RNA.
In regard to claim 9, Beethman teaches that the donor DNA can be a double stranded DNA molecule ([0011, 0088, 0222-0226, 0251, 0306-0308], see Fig. 10).
In regard to claim 11, Beethman teaches that the donor DNA can have multiple types of modifications [0011-0012, 0055-0065, 0251], thus a combination of the 3PS phosphorothioate backbone modifications together with the first 9 2’-O-methyl ribose mutations would have been obvious. 

Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method because each of the individual elements of the instant claims are independently presented by Beethman as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene modification in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (double stranded donor DNAs, 5’ phosphorothioate modification in donor DNAs, 5’ 2’-O-methyl modification of donor DNAs, delivery methods and formulations) are taught by Beethman and further they are taught in various combinations and are shown to be used in a method for inserting a donor DNA into a cell. Furthermore, MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beetham et al., (US2017/0051296, filed 4/14/2016), in view of Kmiec et al., (US 6,573,046, filed 10/28/1999, patented 6/03/2003) and Kmiec et al., (US 7,566,535, filed 3/07/2003, patented 7/28/2009).

As stated supra in regard to claims 9 and 11, Beetham teaches a method for site specific integration of a double stranded donor DNA comprising at least two nucleic acid modifications comprising both phosphorothioate and 2’-O-methyl at the 5’ terminus.
However, Beethman is silent with respect to the double stranded donor DNA comprising a 5’ terminal phosphate on a strand opposite to a modified strand.
Nevertheless, Beethman cites the prior art of Kmiec to making double stranded donor DNAs.
	With respect to instant claims, Kmiec (2003) teaches that the double stranded donor DNAs are arranged with the 5’ terminus opposite to the modified strand (col 5, 1st para., col 10, last para.). 
Furthermore, with respect to instant claims, Kmiec (2009) teaches that the DNA oligonucleotides used in double stranded donor DNAs already possess a 5’ phosphate th para.). Furthermore, Kmiec (2009) teaches that the 5’ end of the DNA oligonucleotides can be conjugated with LNA nucleosides, and these LNA also comprise a 5’ phosphate (col 5, line 48, col 8, line 44, col 37, line 4). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the double stranded donor DNA as taught by Beethman and to maintain the 5’ phosphate a strand opposite to a modified strand as taught by Kmeic (2003) and Kmeic (2009) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Kmeic (2009) because the commercially available oligonucleotides already have 5’phosphate groups, and that a 5’ terminal phosphate is available for conjugated with other modified nucleosides comprising 5’ phosphates. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beetham et al., (US2017/0051296, filed 4/14/2016).

As stated supra, Beetham teaches a method for site specific integration of a donor DNA comprising at least two nucleic acid modifications into a target site of a cell by a CRISPR Cas9 endonuclease and a guide RNA.
In regard to claim 20, Beetham teaches the CRISPR Cas9 is introduced into the cell as a ribonucleoprotein (Example 5, [0494-0496]).

Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method because each of the individual elements of the instant claims are independently presented by Beethman as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene modification in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing of the invention.  Each of the elements (modified donor DNAs, Cas9/gRNA ribonucleoprotein complexes, delivery methods and formulations) are taught by Beethman and further they are taught in various combinations and are shown to be used in a method for inserting a donor DNA into a cell. Furthermore, Beethman teaches that using a Cas9/gRNA ribonucleoprotein complexes allows immediate delivery of the active form of the nuclease thereby generating target insertion in only 24 hours after its introduction [0496]. It would have been therefore predictably obvious to use a combination of these elements in said method. 
prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTHUR S LEONARD/Examiner, Art Unit 1633